                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JOHN D. NELLIST,

                             Petitioner,

                      v.                          CASE NO.: 3:19-CV-030-RLM-MGG

 WARDEN,

                            Respondent.

                                  OPINION AND ORDER

       John D. Nellist, a prisoner without a lawyer, filed a habeas corpus petition

under 28 U.S.C. § 2254 to challenge his conviction for dealing methamphetamine

within 1,000 feet of a family housing complex in Case No. 20C01-1310-FA-

000055. Following a guilty plea, on March 6, 2014,1 the Elkhart Circuit Court

sentenced him to thirty-five years of incarceration. Pursuant to Section 2254

Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court.”

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C.

§ 2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a
       writ of habeas corpus by a person in custody pursuant to the
       judgment of a State court. The limitation period shall run from the
       latest of--


       1 In his petition, Mr. Nellist indicates that he was sentenced on March 16, 2014, which

was a Sunday. However, the online state court docket confirms that he was sentenced on
March 6, 2014. See
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlpHVTV
NakF5T1RFd01UWXdPalExTnpZNE1qUXhNR009In19 (last visited June 10, 2019).
            (A) the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time
            for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed, if
            the applicant was prevented from filing by such State
            action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme Court
            and made retroactively applicable to cases on collateral
            review; or

            (D) the date on which the factual predicate of the claim
            or claims presented could have been discovered through
            the exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period
      of limitation under this subsection.

      Question 9 on the habeas corpus petition sets forth the text of the statute

and asks for an explanation for why the petition is timely. In response, Mr. Nellist

wrote:

      The petition to seek post-conviction relief was filed as soon as I was
      made aware of the laws surrounding this enhancement. As soon as
      I was able to compile evidence, draft a brief, and file for post-
      conviction relief I did. I have fulfilled all deadlines, exhausted all
      remedies. I come before this court in compliance with the AEDPA.

ECF 2 at 6. Nothing in that answer or any other part of the petition indicates

that any state action impeded Mr. Nellist from filing a habeas corpus petition

sooner or that newly discovered evidence applies to save his claim. And, although

Mr. Nellist references being “made aware” of laws surrounding his enhanced



                                         2
sentence, he doesn’t suggest that his claims are based on a newly recognized

constitutional right that has been made retroactive on collateral review. In fact,

his petition makes it clear that his challenges to the “family housing complex”

enhancement are based on sufficiency of the evidence. While Mr. Nellist

complains that Indiana has a history of conflicting rulings on the issue—many

of which he says he presented in his State post-conviction relief filings—these

types of arguments don’t serve to extend the federal limitation period, even if Mr.

Nellist himself was unaware of the law. Thus, 28 U.S.C. § 2244(d)(1)(B), (C) and

(D) don’t apply to this case.

       The limitation period began to run when the conviction became final upon

the expiration of the time to pursue direct review. 28 U.S.C. § 2244(d)(1)(A).

Because Mr. Nellist didn’t file a direct appeal in state court, his conviction

became final when the time for filing a direct appeal expired on April 7, 2014.

See Ind. App. R. 9(A) (appeal must be filed with the Indiana Court of Appeals

within 30 days of trial court’s judgment); 2 Gonzalez v. Thayer, 132 S. Ct. 641,

653-54 (2012) (when a state prisoner does not complete all levels of direct review,

his conviction becomes final for purposes of 28 U.S.C. § 2244(d)(1)(A) when the

time for seeking such review expires). The federal limitations period expired one

year later on April 7, 2015. Mr. Nellist filed a petition for post-conviction relief in

State court on April 25, 2016, but that didn’t restart the federal limitations




       2 Thirty days from March 6, 2014, was April 5, 2014, which was a Saturday, so the

period ran until Monday, April 7, 2014. See Ind. App. R. 25 (“If the last day is a non-business
day, the period runs until the end of the next business day.”).


                                               3
period, nor did it “open a new window for federal collateral review.” De Jesus v.

Acevedo, 567 F.3d 941, 943 (7th Cir. 2009). As a result, Mr. Nellist was more

than three years too late when filed this habeas petition in January of 2019.

Therefore, the habeas petition will be denied as untimely.

      Under Section 2254 Habeas Corpus Rule 11, the court must also consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court

was correct in its procedural ruling and (2) whether the petition states a valid

claim for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484

(2000). There is no basis for finding that reasonable jurists would debate the

correctness of today’s procedural ruling, so there is no basis for encouraging Mr.

Nellist to proceed further. The court won’t issue a certificate of appealability.

      As a final matter, Mr. Nellist filed a motion (ECF 7), arguing that he is

entitled to summary judgment on the matter because neither the Attorney

General nor the Warden have filed a response to his petition. An answer was not

required because the court didn’t order one under Section 2254 Habeas Corpus

Rule 5. Thus, this motion will be denied as well.

      For these reasons, the court:

      (1) DISMISSES the habeas petition (ECF 2) because it is untimely;

      (2) DENIES John D. Nellist a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11;

      (3) DENIES the motion for summary judgment (ECF 7); and



                                         4
(4) DIRECTS the clerk to close this case.

SO ORDERED on June 12, 2019

                                     s/ Robert L. Miller, Jr.
                                     JUDGE
                                     UNITED STATES DISTRICT COURT




                                 5
